Citation Nr: 0518020	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of a period of service in 
addition to the period from December 20, 1943 to March 15, 
1945.  

2.  Entitlement  to service connection for a wound of the 
lower back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The appellant had recognized guerilla service from December 
20, 1943, to March 15, 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).   


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces, other than during the period from 
December 20, 1943, to March 15, 1945.

3.  A chronic low back disorder was not present during 
service, arthritis of the lower spine was not manifest within 
a year after service, and any current low back disorder is 
not attributable to any event or injury during service.   


CONCLUSIONS OF LAW

1.  The criteria for recognition of a period of service in 
addition to the period from December 20, 1943 to March 15, 
1945 are not met.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. §§ 3.40, 3.41, 3.203 (2004).

2.  A wound of the lower back was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
VCAA regulations.  In Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  Discussions in the decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and what evidence was of record, 
and complied with the VA's notification requirements.  The 
communications, such as letters dated in September 2001 and 
May 2004, provided the veteran with a specific explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  The May 
2004 letter from the RO specifically advised him that "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Thus, the fourth element 
is satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes a statement from the 
National Personnel Records Center denying record of 
appellant's claimed additional period of service.  The 
appellant declined the opportunity to have a hearing.  For 
the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

In light of these factors, the Board concludes that no useful 
purpose would be service by remanding the case to the RO.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Recognition To A Period Of Service In 
Addition To The Period From December 20, 1943 To March 15, 
1945.

In May 2001, the appellant filed a claim for VA benefits, 
indicating that he had service from February 13, 1943 to 
November 25, 1946.  A Request for Information form dated in 
October 2001 shows that the VA requested confirmation of 
alleged Philippine Guerilla service.  An additional 
information form from the National Personnel Records center 
shows that the appellant had recognized guerilla service from 
December 20, 1943, to March 15, 1945.  

In a letter dated in November 2002, the appellant stated that 
the service dates were wrong, as he had been called to active 
duty June 20, 1942, and had served until November 25, 1946.  

In support of his claim, he has submitted various documents, 
including affidavits and documents which purport to be from 
the Armed Forces of the Philippines.  

Under 38 C.F.R. §§ 3.8 and 3.9, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  Under 38 C.F.R. § 3.203(a), the VA may only accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence meets the following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The appellant has submitted documents in support of the claim 
that he had additional service during World War II.  However, 
none of the documents is a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge issued by a United States service 
department.  In addition, the VA is unable to substantiate 
whether the documents are genuine with accurate information.  
Therefore, they do not meet the criteria set forth under 
38 C.F.R. § 3.203(a).

In November 2001, the service department, through the 
National Personnel Records Center, specifically determined 
that the appellant's only service was recognized guerilla 
service from December 20, 1943, to March 15, 1945.  The Board 
finds that the service department's determination regarding 
the appellant's dates of service is binding on the VA.  
Accordingly, there is no basis to recognize the appellant as 
having had additional service.

II.  Entitlement To Service Connection For A Wound Of The 
Lower Back.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The veteran contends that he is entitled to service-
connection for a wound of the low back because he sustained 
such an injury during service.  The veteran has presented 
affidavits which are to the effect that he sustained a 
grenade wound to the back in service.  

The veteran's only service record does not contain any 
references to a wound of the lower back.  An affidavit dated 
in January 1946 shows that the appellant joined and was 
inducted into a guerilla unit December 20, 1943.  In a 
section of the affidavit titled chronological record of 
wounds and illnesses, the only entry was that the appellant 
had dysentery in March 1945.  It was noted that there were no 
permanent disabilities incurred.  There was no mention of any 
injury or wound involving the lower back.  

The earliest medical record reflecting the presence of a low 
back disorder is from many years after separation from 
service.  A radiology record from the Roxas Memorial 
Provincial Hospital dated in March 2001 reflects that the 
veteran's lumbosacral spine was noted on X-ray to have 
hypertrophic degenerative osteoarthroplasty, early 
compression defect of L4, and muscular spasm.  The veteran 
has also submitted a photo of a scar on his back.  None of 
the current treatment records contain any medical opinion 
linking any current low back disorder with service.  

A medical certificate dated in May 2003 shows that 
"According to the patient" he suffered a wound to the low 
back in service.  However, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran expressed his opinion that his back disability is 
related to service.  However, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
veteran's belief does not provide support for a conclusion 
that his current back disorder is related to service.  

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

Therefore, the Board finds that although the veteran may have 
sustained an injury to his low back in service, the 
preponderance of the evidence shows that a chronic back 
disorder was not present until many years after service, and 
is not reasonably shown to be related to his period of 
service.  For the foregoing reasons, the Board finds that a 
chronic low back disorder was not present during service, and 
any current low back disorder is not attributable to any 
event or injury during service.  Accordingly, the Board 
concludes that a low back disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred. 


ORDER

1.  Entitlement to recognition to a period of service in 
addition to the period from December 20, 1943 to March 15, 
1945, is denied.  

2.  Entitlement to service connection for a wound of the 
lower back is denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


